 Case: 4:13-cv-00278-HEA Doc. #: 78 Filed: 11/26/19 Page: 1 of 4 PageID #: 336



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

JOHNNY JOHNSON,                          )
                                         )
             Petitioner,                 )
                                         )
v.                                       )       No. 4:13CV278 HEA
                                         )
TROY STEELE,                             )
                                         )
             Respondent.                 )

     PETITIONER’S REQUEST THAT THIS COURT CONDUCT A PHONE
         CONFERENCE, IN LIEU OF AN IN COURT HEARING, ON
                        DECEMBER 3, 2019

       COMES NOW petitioner, by and through CJA appointed counsel, and

requests this Court for an order clarifying the scope of the hearing previously

ordered for December 3, 2019, and further requests that this Court conduct a phone

conference in lieu of this hearing, to allow the parties to discuss whether petitioner

has a right to an evidentiary hearing in which witness testimony may be presented.

In support of this request, petitioner states as follows:

       By court order this Court ordered a “hearing” in this capital habeas corpus

case on December 3, 2019, at 10:30 a.m. Counsel for petitioner interpreted this

order as reflecting the Court’s intention to grant an evidentiary hearing in which

the testimony of witnesses can be presented on the substantive and procedural

                                             1
 Case: 4:13-cv-00278-HEA Doc. #: 78 Filed: 11/26/19 Page: 2 of 4 PageID #: 337



issues before the Court. In particular, counsel for petitioner believed that he would

be given an opportunity to present evidence to overcome the procedural bar

defenses advanced by the State to some of petitioner’s claims for relief.

      Therefore, as noted in Doc. 75, all of petitioner’s State court counsel have

retired from the public defender system and were, as a result, more difficult to

contact. In fact, counsel has still been unable to make contact with state post-

conviction counsel Loyce Hamilton.

      In opposing petitioner’s continuance request, (Doc. 76), respondent

suggested that the Court, in lieu of conducting a full evidentiary hearing next week,

allow the parties to argue whether petitioner is legally entitled to an evidentiary

hearing. Petitioner believes that this is a reasonable request, particularly in light of

the fact that it appears that counsel cannot make contact with all of the material

witnesses to obtain their presence and testimony at next week’s hearing. Counsel

for petitioner would further request that this Court, in lieu of holding a live

hearing, allow the parties to argue their relative positions by phone conference

rather than requiring both counsel for the State and CJA appointed counsel travel

from out of town at taxpayer expense for a very brief oral argument. The situation

is further complicated by the fact that CJA appointed co-counsel, Gino Battisti,

who resides and practices in St. Louis, has been incapacitated and bed ridden with

                                           2
 Case: 4:13-cv-00278-HEA Doc. #: 78 Filed: 11/26/19 Page: 3 of 4 PageID #: 338



severe back spasms and will likely have to be hospitalized for an indeterminate

period of time.

      WHEREFORE, for all the foregoing reasons, petitioner respectfully requests

that this Court cancel the scheduled evidentiary hearing and instead order a phone

conference to discuss the necessity for such a hearing in this same time slot or,

grant such other and further relief as the Court deems fit.

                                        Respectfully submitted,

                                        /s/ Kent E. Gipson
                                        KENT E. GIPSON, #34524
                                        Law Office of Kent Gipson, LLC
                                        121 E. Gregory Blvd.
                                        Kansas City, MO 64114
                                        816-363-4400 • Fax 816-363-4300
                                        kent.gipson@kentgipsonlaw.com


                                        /s/ Gino F. Battisti
                                        GINO F. BATTISTI, #33148
                                        FOLEY AND MANSFIELD, P.L.L.P.
                                        101 South Hanley Road, Suite 600
                                        St. Louis, MO 63105
                                        314-925-5700 • Fax 314-925-5701
                                        gbattisti@foleymansfield.com

                                        COUNSEL FOR PETITIONER




                                          3
 Case: 4:13-cv-00278-HEA Doc. #: 78 Filed: 11/26/19 Page: 4 of 4 PageID #: 339



                        CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November, 2019, the foregoing was
filed via the CM/ECF system which sent notification to all counsel of record.

                                            /s/ Kent E. Gipson
                                            Kent E. Gipson




                                        4
